 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH DANIEL NEVIS,                             No. 2: 17-cv-02295 JAM AC
12                     Plaintiffs,
13          v.                                        ORDER
14   RIDEOUT MEMORIAL HOSPITAL, et
     al.,
15
                       Defendants.
16

17

18

19          Pursuant to order filed April 22, 2021, this case was set for settlement conference before
20   the undersigned on May 27, 2021 at 9:30 a.m. Pursuant to 28 U.S.C. § 455(a), I disqualify
21   myself from participating in this matter. A minute order will issue re-assigning the settlement
22   conference to another magistrate judge on the same date at the same time.
23          IT IS SO ORDERED.
24   Dated: May 19, 2021
25                                                   _____________________________________
                                                     CAROLYN K. DELANEY
26                                                   UNITED STATES MAGISTRATE JUDGE

27   /nevi2295.rec
28
                                                     1
